DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shinozuka (US 2022/0075033).
As to claims 1, 13, Shinozuka discloses (fig. 5) a measurement device/method comprising: a light receiving element (1000) that has flow of current (large current flows) caused by an avalanche multiplication (avalanche multiplication) caused according to a photon (photon) incidence while being charged to a predetermined potential (Vref, reference voltage), (paragraphs [0074]-[0075]) and is returned to the charged state by a recharge current (recharge current ID), (paragraph [0003]); a detection unit (1002) that is configured to detect the current (current) and invert (invert) an output signal (signal) when the current (current) crosses (exceeds) a threshold value (threshold), (paragraph [0076]). Figure 5 to Shinozuka fail to disclose a delay unit that is configured to delay timing of the inversion detected by the detection unit, according to a clock; and a control unit that is configured to control an operation of the light receiving element, based on the timing of the inversion delayed by the delay unit. Figure 28 to Shinozuka discloses a delay unit (3000) that is configured to delay (delay) timing (time) of the inversion (inverted, inverting) detected by the detection unit (1002, 3001), according to a clock (predetermined time); and a control unit (1090, 1091) that is configured to control an operation of the light receiving element (1000), based on the timing of the inversion (inverted, inverting) delayed (delay) by the delay unit (3000), (paragraphs [0247]-[0253]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify figure 5 Shinozuka to include a delay unit that is configured to delay timing of the inversion detected by the detection unit, according to a clock; and a control unit that is configured to control an operation of the light receiving element, based on the timing of the inversion delayed by the delay unit as illustrated in figure 28 to Shinozuka in order to improve photon detection accuracy resulting in providing a light detecting device capable of more efficiently detecting a photon. 
As to claims 2, 3, Shinozuka discloses (fig. 5) the measurement device wherein the control unit (1001) controls supply of the recharge current (recharge current, ID) to the light receiving element (1000), (paragraphs [0003], [0073]-[0074]). Figure 5 to Shinozuka fail to disclose based on the timing of the inversion delayed by the delay unit. Figure 28 to Shinozuka discloses based on the timing (delay time) of the inversion (inverted, inverting) delayed (delay) by the delay unit (3000), (paragraphs [0250]-[0252]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify figure 5 to include timing of the inversion delayed by the delay unit as illustrated in figure 28 to Shinozuka wherein avalanche multiplication can be improved.
As to claim 4, Shinozuka discloses (figure 28) the measurement device wherein the delay unit (3000) includes: a first delay unit (31001) that is configured to delay (delay) the timing (timing) of the inversion (inversion) according to the clock (predetermined time); and a second delay unit (31002) that is configured to further delay (delay) the timing (time changes) of the inversion (invert) delayed by the first delay unit (31001) according to the clock (time changes), and the control unit (1090, 1091) controls the operation of the light receiving element (1000) based on the timing of the inversion (inverted, inverting) delayed (delay) by the first delay unit (30001) and the timing of the inversion (inverted, inverting) further delayed (delayed) by the second delay unit (31002), (paragraphs [0253]-[0256]).
As to claim 5, Shinozuka discloses (fig. 28) the measurement device wherein the first delay unit (31001) delays (delay) the timing (delay time) of the inversion (inverted, inverting) according to one of rising and falling of the clock (predetermined time), and the second delay unit (31002) further delays (delay) the timing (delay time) of the inversion (inverted, inverting) delayed (delay) by the first delay unit (31001), according to the other of the rising and falling of the clock (predetermined time), different from the one of the rising and falling of the clock (predetermined time), (paragraphs [0253]-[0255]).
As to claim 6, Shinozuka discloses (fig. 28) the measurement device wherein the second delay unit includes a plurality of third delay units (31003)) that are configured to further sequentially delay (delay) the timing (delay time) of the inversion (inverted, inverting) delayed by the first delay unit (31001)), according to the clock (predetermined), and the control unit (1090, 1091) controls the operation of the light receiving element (1000), based on the timing of the inversion (inverted, inverting) delayed (delay) by the first delay unit (31001)) and the timing of the inversion further delayed by one of the plurality of third delay units (31003), (paragraph [0252]-[0256]).
As to claim 7 Shinozuka discloses (fig. 6) the measurement device further comprising a first substrate (20) and a second substrate (21) on which the first substrate (20) is stacked (stacking), wherein the light receiving element (1000) is arranged on the first substrate (20), and the detection unit (1002), the delay unit (200), and the control unit (203) are arranged on the second substrate (21), (paragraphs [0078]-[0082]).
As to claim 8, Shinozuka discloses (fig. 6) the measurement device wherein the light receiving element (1000) is configured as an element array (100) that has an arrangement of a plurality of elements (1000) on which photons (photons) are independently incident, and the control unit (203) controls operation of each of the plurality of elements (1000) in common in units of two or more elements (1000) included in the plurality of elements (1000), (paragraph [0079]).
As to claim 9, Shinozuka discloses (fig. 6) the measurement device wherein the measurement device controls operation of each of the two or more elements (1000), based on the timing of the inversion (inverted, inverting) detected first in time, of two or more timings of the inversion (inverted, inverting), (paragraph [0078]-[0079]) detected by the (fig. 28) two or more detection units (1002, 3001) corresponding one-to-one to the two or more elements (1000), (paragraphs [0252]-[0253]).
As to claim 10, Shinozuka discloses (fig. 6) the measurement device wherein the light receiving element (1000) is a single photon avalanche diode (single photon avalanche diode), (paragraph [0074]). 
As to claim 11, Shinozuka discloses (fig. 5) a distance measurement device comprising: a light receiving element (1000) that has flow of current (current flows) caused by an avalanche multiplication (avalanche multiplication) caused according to a photon (photon) incidence (incident) while being charged to a predetermined potential (electrical signal, electron), (paragraph [0074]) and is returned (returns) to the charged state (state) by a recharge current (recharge current ID), (paragraphs [0003], [0008]); a detection unit (1002) that is configured to detect the current (electron, signal) and invert (inverts) an output signal (Vinv) when the current (electron, signal) crosses (exceeds) a threshold value (threshold), (paragraph [0076]). Fig 5 to Shinozuka fail to disclose a delay unit that is configured to delay timing of the inversion detected by the detection unit, according to a clock; a control unit that is configured to control an operation of the light receiving element, based on the timing of the inversion delayed by the delay unit. Figure 28 to Shinozuka discloses a delay unit (3000) that is configured to delay (delay) timing (time) of the inversion (inverted, inverting) detected by the detection unit (1002, 3001), according to a clock (predetermined time); and a control unit (1090, 1091) that is configured to control an operation of the light receiving element (1000), based on the timing of the inversion (inverted, inverting) delayed (delay) by the delay unit (3000), (paragraphs [0247]-[0253]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify figure 5 Shinozuka to include a delay unit that is configured to delay timing of the inversion detected by the detection unit, according to a clock; and a control unit that is configured to control an operation of the light receiving element, based on the timing of the inversion delayed by the delay unit as illustrated in figure 28 to Shinozuka in order to improve photon detection accuracy resulting in providing a light detecting device capable of more efficiently detecting a photon. Figure 5 in view of Figure 28 to Shinozuka fail to disclose a time measurement unit that is configured to measure a time period from light emission timing at which a light source emits light to light reception timing at which the light receiving element receives light to acquire a measured value; a histogram generation unit that is configured to generate a histogram of the measured values; and a calculation unit that is configured to calculate a distance to an object to be measured, based on the histogram. Figure 1 to Shinozuka discloses a time measurement unit (300) that is configured to measure (classifies) a time period (t0 to tm) from light emission timing (light emission timing) at which a light source (301) emits (emits) light (light) to light reception timing (light reception timing) at which the light receiving element (302) receives (received) light (light) to acquire a measured value (tm), (paragraphs [0052]-[0053]); (fig. 2) a histogram generation unit (a bin) that is configured to generate (generate) a histogram (histogram) of the measured values (310, 311, 312); and a calculation unit (300) that is configured to calculate (calculate) a distance (distance) to an object (303) to be measured, based on the histogram (histogram), (paragraphs [0054]-[0056]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify figure 5 in view of figure 28 to include a time measurement unit that is configured to measure a time period from light emission timing at which a light source emits light to light reception timing at which the light receiving element receives light to acquire a measured value; a histogram generation unit that is configured to generate a histogram of the measured values; and a calculation unit that is configured to calculate a distance to an object to be measured, based on the histogram as taught in figure 1 & figure 2 to Shinozuka in order to efficiently perform distance measurements based on time difference between a light emission timing and a light reception timing, (see paragraph [0049] to Shinozuka). 
As to claim 12, Shinozuka discloses (fig. 3) an electronic device (6) comprising: a light source (2); a light source control unit (4) that is configured to control (controls) light emission timing (light emission timing) at which the light source (2) emits (emit) light (light), (paragraphs [0057]-[0058]); (fig. 1) a light receiving element (302) that has flow of current (large current flow) caused by an avalanche multiplication (avalanche multiplication) caused according to a photon (photon) incidence (incident) while being charged to a predetermined potential (predetermined voltage) and is returned (returns) to the charged state (charge state) by a recharge current (recharge current Id), (paragraphs [0003], [0008]). Figure 3 to Shinozuka fail to disclose a detection unit that is configured to detect the current and invert an output signal when the current crosses a threshold value; a delay unit that is configured to delay timing of the inversion detected by the detection unit, according to a clock; a control unit that is configured to control an operation of the light receiving element, based on the timing of the inversion delayed by the delay unit; a time measurement unit that is configured to measure a time period from the light emission timing to light reception timing at which the light receiving element receives light to acquire a measured value; a histogram generation unit that is configured to generate a histogram of the measured values; and a calculation unit that is configured to calculate a distance to an object to be measured, based on the histogram; and a storage unit that is configured to store information indicating the distance calculated by the calculation unit. Figure 28 to Shinozuka discloses a delay unit (3000) that is configured to delay (delay) timing (time) of the inversion (inverted, inverting) detected by the detection unit (1002, 3001), according to a clock (predetermined time); and a control unit (1090, 1091) that is configured to control an operation of the light receiving element (1000), based on the timing of the inversion (inverted, inverting) delayed (delay) by the delay unit (3000), (paragraphs [0247]-[0253]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify figure 5 Shinozuka to include a delay unit that is configured to delay timing of the inversion detected by the detection unit, according to a clock; and a control unit that is configured to control an operation of the light receiving element, based on the timing of the inversion delayed by the delay unit as illustrated in figure 28 to Shinozuka in order to improve photon detection accuracy resulting in providing a light detecting device capable of more efficiently detecting a photon. Figure 3 in view of Figure 28 to Shinozuka fail to disclose a time measurement unit that is configured to measure a time period from light emission timing at which a light source emits light to light reception timing at which the light receiving element receives light to acquire a measured value; a histogram generation unit that is configured to generate a histogram of the measured values; and a calculation unit that is configured to calculate a distance to an object to be measured, based on the histogram. Figure 1 to Shinozuka discloses a time measurement unit (300) that is configured to measure (classifies) a time period (t0 to tm) from light emission timing (light emission timing) at which a light source (301) emits (emits) light (light) to light reception timing (light reception timing) at which the light receiving element (302) receives (received) light (light) to acquire a measured value (tm), (paragraphs [0052]-[0053]); (fig. 2) a histogram generation unit (a bin) that is configured to generate (generate) a histogram (histogram) of the measured values (310, 311, 312); and a calculation unit (300) that is configured to calculate (calculate) a distance (distance) to an object (303) to be measured, based on the histogram (histogram), (paragraphs [0054]-[0056], and (fig. 3) a storage unit (3) that is configured to store (store) information indicating the distance (distance D) calculated (calculate) by the calculation unit (300), (paragraphs [0056]-[0057]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify figure 3 in view of figure 28 to include a time measurement unit that is configured to measure a time period from light emission timing at which a light source emits light to light reception timing at which the light receiving element receives light to acquire a measured value; a histogram generation unit that is configured to generate a histogram of the measured values; and a calculation unit that is configured to calculate a distance to an object to be measured, based on the histogram and storage unit as taught in figure 1, figure 2 & figure 3 to Shinozuka in order to efficiently perform distance measurements based on time difference between a light emission timing and a light reception timing, (see paragraph [0049] to Shinozuka). 
Conclusion
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON J WILLIAMS whose telephone number is (571)272-8538. The examiner can normally be reached M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DON J WILLIAMS/Examiner, Art Unit 2878          


/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878